 

 

a

t& 6 4
AO 93 (rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin
In the Matter of the Search of:

data associated with the Instagram profile with URL:
hitps://www.instagram.com/lilmac_gs9/, and more fully
described in attachment A

Case No. 1d -48| NACNd)

 

Nee! Nemo!” Nore Nee!” Se” Nee”

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastern District of Wisconsin:

See Attachment A

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

See Attachment B

YOU ARE COMMANDED to execute this warrant ON OR BEFORE gd (not to exceed 14 days)
CL] in the daytime between 6:00 a.m. and 10:00 p.m. & at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to Nancy Joseph __.
(United States Magistrate Judge)

rsuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
roperty, will be searched or seized (check the appropriate box) se aod N
Ofor days (not to exceed 30) ] until, the facts justifying, the later specific date of May 25,3010.

Date and time issued: I
NN

Ayoprt

City and State: Milwaukee, Wisconsin Nancy Joseph U.S. Magistrate Judge
Printed Name and Title

lpe’s si re

 

 
 

AO 93 (mod. 5/14) Search and Seizure Warrant

 

 

Return

 

Case No:
19-Feimds)

 

Date and time warrant executed:

Nast @ \S:0

Copy of warrant and inventory left with:

‘Served Elecloui calby

 

 

Inventory made in the presence of:

Savel Electoui cally

 

Inventory of the property taken and/or name of any person(s) seized:

No physical olata, location dats was receiseel
Lor tue Faget accoumt,

 

Certification

 

undersigned judge.

Date: fal3ifi 4

Date: ley 347 Lf?

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

C2, —

Executing office” S signature”

Tecomy Lees) SDUstb~

Subscribed, sworn to, and returned before me this date:

Printed name and title

 

United Cis Magistrat&dudge

 

 
 

 

ATTACHMENT A

This Search Warrant is being sought for the data specified in Attachment B associated

with the following Instagram profile with URL:

https://www.instagram.com/lilmac_gs9/

hosted by Facebook Inc., 1601 Willow Road, Menlo Park, California, USA.

 
 

ATTACHMENT B

I. Information to be disclosed by Instagram, whose parent company is Facebook Inc.

(the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, the Provider is required to disclose the following information

to the government for each account listed in Attachment A:

(a) All physical location data collected by the Provider for the user of the account,
including any data collected by the Provider’s location services via the user’s mobile phone or
other device, on a real-time or near-real time basis. The Provider is required to provide any such

data they collect, regardless of the time of day.
Il. Information to be seized by the government

(a) All data disclosed by the Provider pursuant to this attachment. This data shall be .
made accessible by the provider to the United States Marshals Service 24/7, day or night, and/or
emailed to Supervisory Deputy United States Marshal Jeremy Loesch at

jeremy. loesch@usdoj.gov.
Il. Time for production by provider

The provider shall begin producing the information required by this attachment within seven

(7) days of the date of service of the warrant.

 
IV. Duration of production

The provider shall produce the information required by this attachment for a period of

sixty (60) days from the date of issuance of this warrant.

16

 
 

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF
EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by Instagram, LLC, and my title is
. lam qualified to authenticate the records attached hereto
because I am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of

Instagram, LLC. The attached records consist of

 

[GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted
business activity of Instagram, LLC, and they were made by Instagram, LLC as a regular

practice; and
b, such records were generated by Instagram, LLC’s electronic process or system

that produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Instagram, LLC in a manner to ensure that they are true duplicates of the

original records; and

 
 

 

2. the process or system is regularly verified by Instagram, LLC, and at all
times pertinent to the records certified here the process and system functioned properly and

normally.

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

 

Date Signature

 

 
